1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6    RICK MCLELLAN,                                    Case No. 3:12-cv-00391-MMD-WGC

7                                   Plaintiff,
           v.                                                       ORDER
8
     STATE OF NEVADA DEPARTMENT OF
9    PUBLIC SAFETY, et al.,

10                              Defendants.

11

12         The Court previously denied summary judgment on Plaintiff’s remaining First

13   Amendment retaliation claims against Defendants Tony Almaraz, Chris Perry and Jarold

14   Hafen. (ECF No. 119.) The Ninth Circuit Court of Appeals reversed, finding that

15   Defendants are entitled to qualified immunity. (ECF No. 130.) Accordingly, the Court

16   vacates the part of its order denying summary judgment (ECF No. 119) to Defendants

17   and grants summary judgment to Defendants based on qualified immunity. The Clerk of

18   Court is directed to enter judgment in favor of Defendants and close this case.

19         DATED THIS 2nd day of July 2019.

20

21
                                                       MIRANDA M. DU
22                                                     UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
